Title: To George Washington from William Gordon, 12 April 1792
From: Gordon, William
To: Washington, George



My Dear Sir
St Neots [England] April 12. 1792.

Though I rejoice whenever I receive a letter from You, & think myself highly honored by it; yet I would by no means call off your attention from the important business of the United States. Your excellency’s safe return from the southern tour was matter of thankfulness, especially considering the danger you was once in upon the water.
Not considering the distance & other circumstances, I viewed your letter of March as being in answer to mine of Jany, whereas I now perceive that mine was not rec’d at the time of your writing. The bill you forwarded was duly paid, & the account balanced. My good wishes & prayers, for present & future happiness, you will always have, unless the decays of nature destroy my retentive faculties. There is not a day passes, but what I remember you.
The only intelligence I can probably communicate, is, that the methods pursuing by parliament in lowering the bounties on the shipping engaged in the whale fishery, will I apprehend prove highly injurious to that fishery, wherein it does not comprehend

the spermaceti fishery. A particular friend of mine, who was once in the Virginia trade, & who knows you personally, you having been on board his vessel a long while back, for he has left off the sea near upon thirty years, & who is at present concerned in the whale fishery with success, & has a vessel out upon a years voyage in the spermaceti employ, commanded by an American, & navigated much upon American conditions; assured me, that tho’ he & some others had succeeded yet the trade for the capture of the common-whale had not answered at large, & that if the bounty was diminished, the trade must necessarily decline, for that it could be no other than a losing one, considered in the aggregate. I can rely upon his integrity & capacity. In looking over the terms & conditions you had declared for regulating the buildings in the city of Washington I observed that the wall of no house was to be higher than forty feet to the roof—& that the eves of the houses were allowed to project over the wall into the street. It reminded me, of what was done in many of the new buildings in G. Britain. The partition wall was carried about 18 inches above the roofs on each side, that so in case of fire, the communication of it from roof to roof might be hindered. The front wall was carried about the same height above the bottom of the roof, by which means in case of fire in the lower rooms, a person might escape out of the garret window & remain in safety, by means of the wall, till a ladder could be raised to assist his coming down: or if there were houses adjoining might escape with ease into one or other of them. The wall above the eves afforded the opportunity of conveying the water off, by the aid of gutters & so down spouts, without incommoding passengers.
You will admit the goodness of my intention as an excuse for my mentioning these particulars. Mrs Gordon joins in most fervent regards to Self & Mrs Washington with Your Excellency’s sincere & affectionate friend

William Gordon

